DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Fig. 4B, claim 1-4 in the reply filed on 04/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRIANTAFILLOU et al [2010/0033236].
With respect to claim 1, TRIANTAFILLOU et al (figs. 1-3, cols. 1-4) disclose a microelectronic device, comprising: 
a semiconductor die (114) (pp [0016]); and 
an inductor (130) (pp [0017]-[0021]) electrically coupled to the semiconductor die, wherein the inductor includes one or more conductive coils (200) (pp [0025]) that extend away from a surface of the semiconductor die, wherein the inductor is electrically coupled to the semiconductor die with solder balls (152) (pp [0022], [0040]).

With respect to claim 2, TRIANTAFILLOU et al (figs. 1-3, cols. 1-4) disclose that wherein the inductor (130) (pp [0017]-[0021]) comprises a dielectric layer (substrate 132, pp [0019]) having a first via and a second via (pp [0044]) electrically coupled to each other with a conductive trace (200) (fig. 3, pp [0025]), and wherein the first via and the second via are electrically coupled to the solder balls (152) (pp [0040]).

With respect to claim 3, TRIANTAFILLOU et al (figs. 1-3, cols. 1-4) disclose that wherein the solder balls (152) (pp [0040]) are coupled to a first redistribution line (wire bond, pp [0040]) and a second redistribution line (wire bond, pp [0040]) formed on the semiconductor die (114) (pp [0016]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HOAI V PHAM/Primary Examiner, Art Unit 2892